203 U.S. 335 (1906)
MISSISSIPPI RAILROAD COMMISSION
v.
ILLINOIS CENTRAL RAILROAD COMPANY.
No. 64.
Supreme Court of United States.
Argued October 26, 1906.
Decided December 3, 1906.
APPEAL FROM THE CIRCUIT COURT OF APPEALS FOR THE FIFTH CIRCUIT.
*340 Mr. Marcellus Green, with whom Mr. William Williams, Attorney General of the State of Mississippi, Mr. Garner Wynn Green and Mr. J.N. Flowers were on the brief, for plaintiffs in error.
Mr. Edward Mayes, with whom Mr. J.M. Dickinson was on the brief, for defendants in error.
MR. JUSTICE PECKHAM, after making the foregoing statement, delivered the opinion of the court.
The decision in this case by the Circuit Court of Appeals is reported in 138 Fed. Rep. 327, in which will be found a statement of the material portions of the evidence taken at the hearing before the trial court. It is unnecessary to repeat it.
The first objection raised by the appellant is, that this suit is, in substance, one against a State. The commission was created by the State of Mississippi, under the authority of its constitution and laws, for the purpose of supervising, and to some extent controlling, the acts of the railroads operating within the State. Such a commission is subject to a suit by a citizen. Reagan v. Trust Co., 154 U.S. 362; Smyth v. Ames, 169 U.S. 466; Prout v. Starr, 188 U.S. 537. We do not see that Arbuckle v. Blackburn, 191 U.S. 405, is at all in point.
*341 It is also objected that an injunction will not lie from a United States court to stay proceedings in a state court, because of the provisions of section 720, United States Revised Statutes. 1 Comp. Stat. 581. The commission is, however, not a court, and is a mere administrative agency of the State, as held by the Mississippi court. Telegraph Co. v. Railroad Commission, 74 Mississippi, 80.
It is urged, however, that proceedings in a state court were commenced by the presentation of the petition of the citizens of Magnolia to the railroad commission, and because the commission, having made an order to stop the trains, would have to resort to the proper state court to aid it in the enforcement of its order, therefore the whole proceeding must be regarded as in a state court from the commencement. Whatever may be the provision of the state statute in regard to the enforcement solely by the state court of the order of the railroad commission, the proceeding while before the commission never thereby became a proceeding in a state court, and the jurisdiction of the Federal court to enjoin the commission from the enforcement of its order, because such order was a violation of the Federal Constitution, was not in the least affected.
The appellants also object that the Circuit Court of Appeals had no jurisdiction to review the judgment of the Circuit Court in this case, because, as is stated, the jurisdiction was predicated upon diversity of citizenship, and also upon the claim that the state statutes, requiring the stoppage of trains, when applied to the trains under discussion, violated the commerce clause of the Federal Constitution, and, therefore, the case should have come directly here from the Circuit Court, and Field v. Barber Asphalt Co., 194 U.S. 618, is cited as authority. The complainant in this case, by a proper pleading, set up not only the diversity of citizenship, but also a constitutional question, and the complainant had the right to appeal from the judgment of the Circuit Court to the Circuit Court of Appeals, and from its decision in such a case an appeal or writ of error may be taken to this court. American Sugar *342 Refining Co. v. New Orleans, 181 U.S. 277, 281; Huguley Manufacturing Co. v. Galeton Cotton Mills, 184 U.S. 290, 295. The case of Field v. Asphalt Co., supra, does not hold otherwise. It simply holds that where the jurisdiction of the Circuit Court attaches on the ground of diverse citizenship, and also upon a separate and independent constitutional ground, the party may take a direct appeal to this court, but it does not hold that the defeated party must do so and that he cannot go to the Circuit Court of Appeals.
The main question is, as stated in the court below, whether the order of the commission is valid with reference to the Federal Constitution. That depends upon the question whether it is only an incidental interference with interstate commerce, based upon a legal exercise of the police powers of the State for the purpose of securing proper and sufficient accommodation from the railroad company of railroad facilities for the residents of the State. The authority of the commission to interfere with a railroad is based on the statutes of Mississippi. Section 3550 (Chapter 112, Code of Mississippi, 1892, relating to railroads) reads as follows:
"3550. To stop all passenger trains, if, etc., at county seats.  Every railroad shall cause each and all of its passenger trains to stop for passengers at all county seats at which it has a depot, at the discretion of the railroad commission."
Chapter 134 of the same code relates to the supervision of common carriers. Section 4302 thereof reads as follows:
"Necessary depots to be maintained.  Every railroad shall establish and maintain such depots as shall be reasonably necessary for the public convenience, and shall stop such of the passenger and freight trains at any depot as the business and public convenience shall require; and the commission may cause all passenger trains to permit passengers to get on and off in a city at any place other than at the depot, where it is for the convenience of the travelling public. And it shall be unlawful for any railroad to abolish or disuse any depot when once established or to fail to keep up the same and to regularly *343 stop the trains thereat, without the consent of the commission."
Under these statutes the commission has power (a) to stop, in its discretion, all passenger trains at all county seats at which the company has a depot; (b) to stop such of the passenger and freight trains at any depot as the business and public convenience may require. The order in question was made with regard to a place which is both a county seat and also one where the railroad has a depot. It is not plain under which section the commission acted. Its order simply states that the petition of the citizens of Magnolia is granted as to trains one and three and denied as to train four. The petition throws no light upon the subject. We may assume, however, that the commission acted under all the authority it had from the above quoted sections of the statute. It is fair to assume that it had exercised its discretion in causing the trains to stop at a county seat, and that it did so because in its judgment it was reasonable and necessary for the public convenience. The question is whether, having regard to the facts, the order is valid.
The matter of the validity of statutes, directing railroad companies to stop certain of their trains at stations named, has been before this court several times, and the result of its holdings is: That a statute of Illinois, which required the Illinois Central Railroad to stop its fast mail train from Chicago to New Orleans at Cairo, in the State of Illinois, which was a county seat, was unconstitutional if the company had made adequate accommodation by other trains for interstate passengers to and from Cairo. That a statute which required every railroad corporation to stop all regular passenger trains running wholly within the State at its stations at all county seats was a reasonable exercise of the police power of the State, where the statute did not apply to railroad trains entering the State from any other State, or transcontinental trains of any railroad. A statute relating to railroad companies which provided that a company should cause three of its trains each *344 way, if so many were run daily, Sundays excepted, to stop at a station containing over 3,000 inhabitants, was valid in the absence of legislation by Congress on the subject; and also a state statute which required all regular passenger trains to stop at county seats was invalid, when applied to an interstate train, intended only for through passengers from St. Louis to New York, when it appeared that the railroad company furnished sufficient trains to accommodate all the local through business in the State, and where such trains stopped at county seats. These principles have been decided in Illinois Central R.R. Co. v. Illinois, 163 U.S. 142; Gladson v. Minnesota, 166 U.S. 427; Lake Shore &c. Ry. Co. v. Ohio, 173 U.S. 285; Cleveland &c. Ry. Co. v. Illinois, 177 U.S. 514. Upon the principles decided in these cases, a state railroad commission has the right, under a state statute, so far as railroads are concerned, to compel a company to stop its trains under the circumstances already referred to, and it may order the stoppage of such trains if the company does not otherwise furnish proper and adequate accommodation to a particular locality, and in such cases the order may embrace a through interstate train actually running and compel it to stop at a locality named. In such case, in the absence of congressional legislation covering the subject, there is no illegal or improper interference with the interstate commerce right; but if the company has furnished all such proper and reasonable accommodation to the locality as fairly may be demanded, taking into consideration the fact, if it be one, that the locality is a county seat, and the amount and character of the business done, then any interference with the company (either directly by statute, or by a railroad commission acting under authority of a statute) by causing its interstate trains to stop at a particular locality in the State, is an improper and illegal interference with the rights of the railroad company, and a violation of the commerce clause of the Constitution.
In reviewing statutes of this nature, and also orders made by a state railroad commission, it frequently becomes necessary *345 to examine the facts upon which they rest and to determine from such examination whether there has been an unconstitutional exercise of power and an illegal interference by the State or its commission with the interstate commerce of the railroad. Whether there has or has not been such an interference is a question of law arising from the facts. In this case there was no important conflict of evidence on the material points, and so the Circuit Court of Appeals has stated, and these facts are clearly and sufficiently set forth in 138 Fed. Rep., supra. The fact that the company has contracts to transport the mails of the United States within a time which requires great speed for the trains carrying them, while not conclusive, may still be considered upon the general question of the propriety of stopping such trains at certain stations within the boundaries of a State. The railroad has been recognized by Congress, and is the recipient of large land grants, and the carrying of the mails is a most important function of such a road. We think that the railroad company has fully performed its duty towards the town in the way of furnishing it proper and adequate and reasonable accommodation, without stopping these interstate trains as ordered, and, therefore, the order of the commission was improper and illegal, and not merely an incidental interference with the interstate commerce of the company. The Circuit Court of Appeals has, in effect, so held, although it did say that the commission and the Circuit Court had made an order that indicated that the trains which already stopped at Magnolia were not sufficient and that the town should have five daily trains going south, and, therefore, the court said it thought it well to examine other questions, which it did. A reading of the whole opinion of the Circuit Court of Appeals shows that the court did not concede, in any degree, that the passenger facilities afforded were inadequate, but that the remedy was to compel the company to run more trains and not stop the ones in question. The opinion simply suggests that even if the facilities were inadequate, the appropriate course was to order more trains *346 instead of stopping those mentioned. In any event, the question is before us upon uncontradicted evidence as to whether there were or were not proper facilities, and we hold there were.
The order cannot be viewed alone in the light of ordering a stop at one place only, which might require not more than three minutes, as asserted. It is the question whether these trains can be stopped at all at any particular station when proper and adequate facilities are otherwise afforded such station. If the commission can order such a train to be stopped at a particular locality under such circumstances, then it could do so as to other localities, and in that way the usefulness of a through train would be ruined and the train turned from a through to a local one in Mississippi. The legislature of a State could not itself make such an order, and it cannot delegate the power to a commission to do so, in its discretion, when adequate facilities are otherwise furnished.
The transportation of passengers on interstate trains as rapidly as can with safety be done is the inexorable demand of the public who use such trains. Competition between great trunk lines is fierce and at times bitter. Each line must do its best even to obtain its fair share of the transportation between States, both of passengers and freight. A wholly unnecessary, even though a small, obstacle ought not, in fairness, to be placed in the way of an interstate road, which may thus be unable to meet the competition of its rivals. We by no means intend to impair the strength of the previous decisions of this court on the subject, nor to assume that the interstate transportation, either of passengers or freight, is to be regarded as overshadowing the rights of the residents of the State through which the railroad passes to adequate railroad facilities. Both claims are to be considered, and after the wants of the residents within a State or locality through which the road passes have been adequately supplied, regard being had to all the facts bearing upon the subject, they ought not to be permitted to demand more, at the cost of the ability of *347 the road to successfully compete with its rivals in the transportation of interstate passengers and freight.
We are of opinion that the judgment of the Circuit of Appeals was right, and it is
Affirmed.